J-S06018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SYLVIE ANDRE                             :      IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 NYREE D. HINTON                          :
                                          :
                    Appellant             :      No. 1578 EDA 2021

               Appeal from the Orders Entered July 15, 2021
   In the Court of Common Pleas of Northampton County Civil Division at
                           No(s): DR-0014321


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                            FILED MAY 12, 2022

      Nyree D. Hinton appeals from the order establishing his child support

obligation and the order denying his motion to dismiss on the basis that the

trial court lacked jurisdiction. As these orders are unappealable, we quash.

      This support action commenced in March 2021 when the Office of Child

Support Services in Stamford, Connecticut submitted a Uniform Support

Petition to the Northampton County Domestic Relations Section (“DRS”). Trial

Court Opinion, filed October 1, 2021, at 1-2. The Petition had been filed in

Connecticut in January 2021, naming Sylvie Andre as the petitioner and

asserting Hinton is responsible for the support for one child (“Child”). Id. at

2. Attached to the Petition was Child’s Connecticut birth certificate, listing

Hinton as Child’s father, and a Connecticut Department of Public Health

Acknowledgement of Paternity form, indicating Hinton had signed it after

Child’s birth in the presence of a notary. Id.
J-S06018-22



      The court directed the parties to appear before a DRS conference officer

in April 2021. Hinton, who is self-represented, was present telephonically, and

made statements regarding his residence, employment, income, and student

loans. Id. at 2-3. Among other things, Hinton told the conference officer that

he resided in the City of Easton and earned $75,000.00 per year. Id. at 2.

Hinton contested that he is Child’s father, and the conference officer informed

him that an Acknowledgment of Paternity form and birth certificate state that

he is Child’s father. Id. at 3.

      Following   the   conference,   the   officer   called   Hinton   to   request

corroborating documentation regarding his income and expenses. See Order,

4/27/21, at 5. The conference officer noted that based on Hinton’s statements

“that the writing on the Acknowledgement of Paternity is not his & that the

document has been falsified, this matter is being listed for a Court hearing

before a Judge where parties can testify under oath.” Id. The trial court

entered an order continuing the proceedings. Id. at 1.

      Hinton filed multiple documents, including a written demand for a de

novo hearing and several motions to dismiss the support action on the basis

that the trial court lacked jurisdiction. Trial Ct. Op. at 3-4. The court noted on

the docket that the demand for a de novo hearing was premature, as a

recommended order had not been issued. Id. at 3. The court scheduled a

hearing and ordered the parties to appear at the “hearing De Novo. listed on

defendant’s Motion to dismiss [sic].” Order, 4/30/21.




                                      -2-
J-S06018-22



        At the hearing, Hinton refused to be sworn before the court.1 The court

thereafter entered an order denying Hinton’s motions to dismiss, “based upon

[Hinton]’s failure to present evidence in support of said motion[s], as he

refused to be sworn to tell the truth and did not continue with the

proceedings.” Trial Ct. Op. at 6. The court also entered an order establishing

Hinton’s monthly support obligation at $893.00.2 Id. The order states that it

is “[f]inal.” See Order dated July 14, 2021, at 1. However, the court issued

notice that Hinton could request a de novo hearing within 20 days. Id. at 5;

Trial Ct. Op. at 14.

        Hinton filed both a “Notice to Request De Novo Hearing” and a notice of

appeal.3 Hinton raises the following:

        I. The Trial Failed to Comply with Proper Court Procedures & Due
        Process Pursuant Rule 1910.7. Pleading by Defendant Not
        Required. Question of Jurisdiction or Venue or Statute of
        Limitations in Paternity

        II. The Trial Court Had No Personal Jurisdiction Over Appellant
        Pursuant Rule 1910.2 Venue. Transfer of Action

____________________________________________


1   Andre attended telephonically from Connecticut. Trial Ct. Op. at 4.

2This was comprised of $812.00 for support and $81.00 towards the total of
$5,259.30 in arrears. Hinton received a 4% downward deviation from the
guideline support amount based on his student loan expense. Trial Ct. Op. at
6.

3 Hinton’s initial Notice of Appeal erroneously stated his appeal was from
orders entered on June 13 and 14, 2021, although he attached the orders
dated July 13 and 14, 2021, denying his motions to dismiss and establishing
his support obligation. Hinton has since filed an Amended Notice of Appeal
reflecting that his appeal is from the orders dated July 13 and 14, 2021, which
were entered on the trial court docket on July 15, 2021.

                                           -3-
J-S06018-22


      III. The Trial Court Failed Review Important Evidence & Abused
      Its Discretion by Accepting an Incomplete Acknowledgement of
      Paternity Form Pursuant 23 Pa.C.S.A. § 5103(a) & Selectively
      Accepting Evidence from Defendant

      IV. The Trial Court Had No Subject Matter Jurisdiction Over
      Federal Interstate Contract Pursuant Procedural rule 1910.11

      V. The Trial Court Erred in Establishing Paternity Without Due
      Process for the Defendant for Refusal to Swear In – Constitutional
      Violations

      VI. The Trial Court Withheld Critical Evidence & Erred by Not
      Granting Discovery Pursuant Rule 1930.5 – Constitutional
      Provisions

      VII. The Trial Court Made Material Misstatements of Fact

      VIII. The Trial Court Erred in the Calculation Support & Arrears

Hinton’s Br. at 6 (unpaginated).

      We do not consider any of Hinton’s issues because his appeal is

premature. An appeal may be taken as of right from any final order of the trial

court. Pa.R.A.P. 341(a). Rule of Appellate Procedure 341 dictates that a final

order is one which disposes of all claims and parties; disposes of only some

claims or parties but is specifically entered as a final order and “upon an

express determination that an immediate appeal would facilitate resolution of

the entire case;” or disposes of a petition for post-conviction collateral relief.

See id. at (b), (c), (f). Hence, where an award of child support does not

resolve all the issues of the case, the order is interlocutory. See Deasy v.

Deasy, 730 A.2d 500, 503 (Pa.Super. 1999) (quashing appeal of interlocutory

child support award where court had granted father’s exceptions in part and

remanded the case for a hearing and determination of support obligation);



                                      -4-
J-S06018-22



McCandless       v.   Freedman,    700    A.2d   546,   548   (Pa.Super.   1997)

(“[I]nterim/temporary support orders are not appealable”).

        In its Rule 1925(a) opinion, the trial court explains that it entered the

support order as an interim order and gave Hinton notice of his right to

demand a de novo hearing. See Trial Ct. Op. at 14-17. And, because Hinton

has indeed filed a demand for a de novo hearing, the Rules of Civil Procedure

require that a new hearing be held. See id. (citing Pa.R.C.P. 1910.11(f)-(i)).

The support order was therefore not a final determination of the merits of the

case, but an interlocutory order. Although the support order purported to be

“final,” the parties and the court clearly contemplated further proceedings in

accordance with the Rules of Civil Procedure.

        Likewise, the order denying Hinton’s motions to dismiss does not qualify

as a final order, as it does not dispose of any claims or parties or otherwise

meet the definition of a final order under Rule 341. Further evidentiary

proceedings before the trial court may resolve questions surrounding

jurisdiction and the calculation of child support. If one or both parties find

those resolutions to be erroneous, they may appeal at the conclusion of the

case.

        Where an order is interlocutory, an appeal may be taken as of right if it

is from a collateral order under Appellate Rule 313, or if the appeal meets the

criteria for an interlocutory appeal as of right under Appellate Rule 311. See

Pa.R.A.P. 311, 313. A collateral order is one that is “separable from and

collateral to the main cause of action where the right involved is too important

                                       -5-
J-S06018-22



to be denied review and the question presented is such that if review is

postponed until final judgment in the case, the claim will be irreparably lost.”

Pa.R.A.P. 313(b). A party may also appeal an interlocutory order by

permission, under Appellate Rule 312. See Pa.R.A.P. 312.

      Neither order in this case qualifies as a collateral order, as the questions

involved are central to the case. Nor does Appellant have a right to an

interlocutory appeal as of right. Relevant here, Rule 311 allows for the

immediate appeal from an interlocutory order sustaining venue or personal

jurisdiction. See Pa.R.A.P. 311(b). However, such an order only qualifies for

appeal under this Rule if the plaintiff files an election that the order shall be

deemed final or “the court states in the order that a substantial issue of venue

or jurisdiction is presented.” Pa.R.A.P. 311(b)(1), (2). Neither circumstance

has occurred here. Nor has Hinton sought permission to appeal. See Pa.R.A.P.

312. As the orders from which Hinton appeals are unappealable, we quash the

instant appeal.

      Appeal quashed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2022

                                      -6-